DETAILED ACTION

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed October 27, 2021.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Claims 1-2, 14-17, 22-24, and 26-27 are currently pending and have been examined herein.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1, 2, 14-17, 22, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal (N Engl J Med 377:2 July 13, 2017 pages 111-121) in view of Boissinot (Oncogene 2011 Vol 30 pages 990-1001) and Siddhartha (WO 2018/200489 Filed 4/24/2018 with priority back to 62/567,735 Filed 10/3/2017). 
Regarding Claims 1 and 26-27 Jaiswal teaches performing whole exome sequencing on peripheral blood cells to test for associations between coronary heart disease and mutations in JAK2. Jaiswal teaches that the JAK2 V617 mutation was associated with 12.1 times the risk of having coronary heart disease (abstract, page 113 col 2 to page 114, col 1, and Fig 2).  Jaiswal teaches this data supports the hypothesis that somatic mutations in hematopoietic cells contribute to the development of human atherosclerosis (page 120, col 1). Thus Jaiswal discloses subjects with coronary heart disease (also known as atherosclerosis) that have been determined to have the somatic activating JAK2 V617F mutation (which is caused by a G1849T mutation in SEQ ID NO: 56) in a subpopulation of peripheral blood hematopoietic cells by sequencing.    
Jaiswal does not teach a method for reducing proinflammatory cytokine activity in a subject with a coronary heart disease (also known as atherosclerosis) comprising administering an IL-6 inhibitor to a subject with the JAK2 V617F mutation (clms 1 and 26).  Jaiswal does not teach a method wherein at least 2% of the peripheral blood hematopoietic cells have the somatic mutation (clm 2). Jaiswal does not teach a method wherein the IL-6 inhibitor is an IL-6 inhibitor antibody or antigen binding fragment, an IL-6 receptor antagonist, or a small molecule IL-6 inhibitor (clm 14). Jaiswal does not teach a method wherein IL-6 inhibitor antibody or antigen binding fragment is Siltuximab, Olokizumab, Elsilimomab, mAb 1339, Sirukumab, Clazakizumab, ARGX-109, FM101, and C326 (clm 15). Jaiswal does not teach a method 
However Boissinot teaches that upregulation of inflammation linked cytokines-IL-6, IL-10, vascular endothelial growth factor, and tumor necrosis factor alpha-is now well established and is generally assumed to be a consequence of JAK2V617F (page 996, col 2). 
Additionally Siddhartha teaches a method for treating atherosclerosis in a human subject by administering an effective amount of an IL-6 inhibitor to the subject, wherein the subject has a TET2 and/or DNMT3A mutation (para 0009). Siddhartha teaches that the human subject may have at least one TET2 and/or DNMT3A mutation in at least 5% of nucleated peripheral blood cells (para 0019).  Siddhartha teaches that in addition to or instead of evaluating a subjects TET2 and/or DNMT3A status, IL-6 status can be important to treatment (para 0059). Siddhartha teaches a method wherein the IL-6 inhibitor is an IL-6 inhibitor antibody or antigen-binding fragment thereof that binds to IL-6 and reduces IL-6 binding to its receptor(s), an IL-6 receptor antagonist, a small molecule IL-6 inhibitor (para 0022). Siddhartha teaches a method wherein the IL-6 inhibitor antibody or antigen-binding fragment thereof is selected from Siltuximab, Olokizumab, Elsilimomab, mAb 1339, Sirukumab, Clazakizumab, ARGX-109, FM101, and C326 (para 0022). Siddhartha teaches a method wherein the IL-6 receptor antagonist is selected from tocilizumab or sarilumab (para 0022). Siddhartha teaches a method wherein the small molecule IL-6 inhibitor is ALX-0061 (para 0022). Siddhartha teaches a method wherein the IL-6 inhibitor is one that interferes with the level of activity of IL-6 itself (para 0079). Siddhartha 
	 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jaiswal by administering an IL-6 inhibitor to treat atherosclerosis in a subject that has been determined to have a somatic JAK2 V617F mutation in a subpopulation of peripheral blood hematopoietic cells as suggested by Boissinot and Siddhartha. In the instant case the prior art of Jaiswal teaches us that the JAK2 V617F mutation is associated with increased risk of atherosclerosis.  The prior art of Boissinot teaches us that the JAK2 V617F mutation causes upregulation of the inflammation linked cytokine IL-6 (page 996, col 2). The prior art of Siddhartha teaches us treating atherosclerosis by administering an IL-6 inhibitor to reduce IL-6 levels. Based on these teachings, the skilled artisan would have been motivated to administer an IL-6 inhibitor to an atherosclerosis patient with a JAK2 V617F mutation since this mutation is known to be associated with an increased risk of having atherosclerosis and causes upregulation of IL-6 and the prior art teaches that IL-6 inhibitors can be used to treat atherosclerosis. Further it would have been obvious to modify the method of Jaiswal by using any of the specific IL-6 inhibitor antibody or antigen binding fragments, IL-6 receptor antagonists, or small molecule IL-6 inhibitors that are disclosed by the Siddhartha alone or in combination with another therapeutic agent.  As demonstrated by Siddhartha there were many different IL-6 inhibitors that were being used therapeutically. The claims are obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.    Further in view of the . 


5.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal (N Engl J Med 377:2 July 13, 2017 pages 111-121) in view of Boissinot (Oncogene 2011 Vol 30 pages 990-1001) and Siddhartha (WO 2018/200489 Filed 4/24/2018 with priority back to 62/567,735 Filed 10/3/2017) as applied to claim 1 above and in further view of Henderson (US 6,406,861 Issued 6/18/2002).
	The teachings of Jaiswal, Boissinot, and Siddhartha are presented above. 
	The combined references do not teach a method further comprising decreasing the number or percentage of hematopoietic cells comprising the one or more a somatic activating JAK2 mutations by performing therapeutic cytapheresis on the subject (clm 23).
However Henderson teaches that apheresis is a process by which certain blood components are removed extracorporeally and the blood is reintroduced into an individual. Typically apheresis is used to treat pathological conditions in which the component to be removed is associated with a particular disease state. Therapeutic apheresis procedures can rapidly remove abnormal blood cells or plasma constituents, and has been used to treat a number of. The specific procedure could be chosen according to the blood element being removed, for example cytapheresis for any blood cell removed (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jaiswal, Boissinot, and Siddhartha by performing cytapheresis on a subject having the V617F mutation in peripheral blood hematopoietic cells as suggested by Henderson.  One of skill in the art would have been motivated to perform therapeutic cytapheresis for the benefit of being able to rapidly remove abnormal blood cells (those harboring the V617 mutation) to thereby treat the coronary heart disease. 

Response To Arguments
5.	In the response the Applicants traversed the previously presented rejections under 35 USC 103.   These arguments are moot in view of the withdrawal of the rejections.  However new rejections have been set forth herein which address the claims as amended. 
 

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634